     Case 1:10-cv-00539-BJR Document 179 Filed 02/05/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________
                                )
Yassin Muhiddin AREF, et al.,   )
                                )
       Plaintiffs,              )
                                )    Case No. 1:10-cv-00539-BJR
                     -v-        )
                                )
Matthew WHITAKER, et al.        )
                                )
                                )
       Defendants.              )
______________________________)


    JOINT MOTION REQUESTING THAT COURT SCHEDULE A HEARING

       Pursuant to the Court’s January 24 Minute Order directing the parties to propose

mutually agreeable alternative dates for a hearing, counsel for the parties conferred and

identified February 14, 2019 as well as March 4-8 and March 12-13 as mutually agreeable

alternative dates for a hearing. Accordingly, the parties respectfully request that the Court

set a hearing on one of these dates or an alternative date that is convenient for the Court.

Dated: February 5, 2019                       Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              JOHN R. TYLER
                                              Assistant Branch Director

                                               /s/ Nicholas Cartier
                                              NICHOLAS CARTIER
                                              (D.C. Bar # 495850)
                                              U.S. Department of Justice
                                              1100 L Street, N.W.
                                              Washington, D.C. 20005
                                              Telephone: (202) 616-8351
                                              E-mail: nicholas.cartier@usdoj.gov

                                              Attorneys for the Defendants
Case 1:10-cv-00539-BJR Document 179 Filed 02/05/19 Page 2 of 2




                              /s/Rachel Meeropol
                              RACHEL MEEROPOL, pro hac vice
                              PARDISS KEBRIAEI
                              SHAYANA D. KADIDAL
                              (D.C. Bar No. 454248)
                              CENTER FOR
                              CONSTITUTIONAL RIGHTS
                              666 Broadway, 7th Floor
                              New York, NY 10012
                              Tel: (212) 614-6432
                              Fax: (212) 614-6499
                              rachelm@ccrjustice.org

                              GREGORY SILBERT, pro hac vice
                              LARA E. VEBLEN TRAGER, pro hac vice
                              EILEEN CITRON (D.C. Bar No. 995117)
                              WEIL, GOTSHAL & MANGES, LLP
                              767 Fifth Avenue
                              New York, NY 10153
                              Tel: (212) 310-1000
                              Fax: (212) 310-8007
                              gregory.silbert@weil.com

                              KENNETH A. KREUSCHER
                              Kenneth A. Kreuscher Law LLC
                              1130 SW Morrison Street, Suite 407
                              Portland, OR 97205
                              Tel: 971-303-9453
                              KennethKreuscher@gmail.com


                              Attorneys for the Plaintiffs




                               2
